Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which decision affirmed a referee’s decision overruling an initial determination of appellant which suspended claimant’s benefit rights under subdivision 1 of section 592 of the Labor Law. Claimant’s loss of employment in question was occasioned by a strike or industrial controversy in the establishment in which she was employed within the reach and intent of the aforesaid statute. Decision of the Unemployment Insurance Appeal Board reversed, on the law, and the initial determination reinstated, without costs. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.